DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 20140137853).
Regarding claims 1 and 11, Murray discloses a system for controlling the air flow through a vent (70) of an oven (10), said oven having at least one gas burner (22) comprising:
a movable damper (80) in fluid communication with said vent, said damper capable of being moved to restrict or enhance air flow through said vent;
an actuator (84) operatively secured to said movable damper for providing motion thereto; and
a controller (60) having a processor (microprocessor) and concomitant data memory, said controller having a plurality of inputs and outputs (Fig. 3) for receiving and providing electrical signals to a plurality of electrical components (user interface, fan, igniters, damper, etc) of said oven, wherein said controller provides an output to 

Regarding memory, the examiner notes that a processor, particularly a programmed processor [0034], clearly requires memory in order to function and therefore Murray may be broadly reasonably interpreted as comprising memory associated with the processor.

Re claim 4, Murray teaches such an articulating damper. 
Re claim 7, Murray discloses an initial preheat cycle wherein the damper is in a predetermined maximum open (the open/first position) [0027]. Considering there are only two positions, this constitutes a predetermined maximum opening.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray.
Regarding claims 5 and 9, Murray discloses the limitations as applied to claim 1. Murray describes a cycle in which the burner turns off, a “burner off cycle”, wherein the or minimum” position. Therefore, Murray teaches the damper being closed when the burner is off, and applicant’s claiming of a “reduced open” position is seen as an obvious matter of design choice as applicant has failed to prove criticality and it appears to work equally well in either configuration.
Regarding claims 7 and 8, Murray teaches a system wherein the damper assumes an open position when heating up. While applicant states “initial preheat cycle” and “broil cycle” – these terms do not have a hard definition in the art. Under the broadest reasonable interpretation, “initial preheat cycle” means a “heating up” cycle. A “broil cycle” can also mean simply a “heating up” cycle since “broil” can be interpreted as very hot under the broadest reasonable interpretation. Therefore, while Murray may not explicitly state “broil” or “initial preheat cycle” – one with an ordinary skill in the art would render it obvious that Murray teaches the damper at a maximum open position while heating up [0027].
Regarding claim 10, Murray teaches a system wherein the damper assumes a closed position when it arrives at a high enough temperature. The examiner notes that “self clean cycle” does not have a hard definition, and running the oven “very hot” would suffice. Therefore, Murray teaches a system wherein the damper would close once it reaches its set temperature, which could be hot enough to clean the system [0028]. Applicant’s claiming of a “reduced open” position is seen as an obvious matter of design choice as applicant has failed to prove criticality and it appears to work equally well in either configuration.

Claims 2-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Tanaka (US 20100227283).
Regarding claims 2 and 3, Murray discloses the limitations as applied to claim 1. Murray teaches a retractable plate as a damper. Tanaka teaches multiple louvers (rotatable plates 29) around a central axis. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Murray with the damper of Tanaka in order to increase efficiency and safety (abstract).
Regarding claims 6, Murray discloses the limitations as applied to claim 1. Murray teaches a simple system which opens when the burners are on and closes when the burners are off. Tanaka teaches a more intricate system wherein the openness of the dampers is directed by the controller depending on the heating value required [0205]: “the damper 29 is positioned by selecting a high combustion airflow position or a low combustion airflow position”. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Murray with the additional damper-controller functionality of Tanaka in order to increase efficiency and control Nox.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Cadima (US 20130025582).
Regarding claims 12, Murray discloses the limitations as applied to claim 11. Murray may not explicitly disclose each of these options. Cadima teaches the use of preheat, bake, and broil oven characters in relation to the vent damper (Table 1). It .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Bracken (US 7721972).
Regarding claim 13, Murray discloses the limitations as applied to claim 11. Murray may fail to teach a valve connected to the gas burner. However, Murray teaches controlling the damper based on burner operation. Bracken teaches a gas burner (38) fed by a gas-flow valve that opens to provide fuel (Col. 4, lines 28-38). It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Murray with the gas-flow valve of Bracken in order to properly control fuel flow into the burner. The examiner notes that this combination teaches Murray controlling a valve to control the burner while controlling the damper.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Bennett (US 20180008095).
Regarding claims 14-16, Murray discloses the limitations as applied to claim 11. Murray teaches a generic temperature sensor that functions as claimed [0028], but fails to teach that the sensor is representative of exhaust gas temperature. Bennett teaches a temperature sensor that is placed in the exhaust flow path [0036]. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Murray with the exhaust temperature sensor of Bennett in order to simplify the design and increase reliability [0005].

Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Teng (US 20060204911).
Regarding claim 17, Murray discloses the limitations as applied to claim 1. Teng teaches a system with Co2 and CO sensors within the exhaust path [0019-20]. It is noted that while Teng mostly discloses the fuel being controlled, when incorporated into Murray, this obviously include damper control as well. It would have been obvious to one with an ordinary skill in the art at the time of filing to modify Murray with the CO and CO2 sensors/controls of Teng in order to increase safety and efficiency.
Re claim 18, [0018-19] + [0031] describes the measuring of free carbon dioxide, carbon monoxide, and corresponding damper actions.
Re claim 19, [0019] + [0031] describes measuring carbon monoxide and controlling combustion accordingly.
Re claim 20, [0019] + [0031] describes measuring carbon monoxide/CO2 and controlling combustion accordingly.
Re claim 21, [0019] + [0031] describes measuring “free carbons” – in other words CO2 and/or CO.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON H HEYAMOTO whose telephone number is (571)272-2535.  The examiner can normally be reached on 8am-5pm, Alternating Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON H HEYAMOTO/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762